Citation Nr: 1042921	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA), Lincoln, Nebraska, Regional Office (RO).

This case was remanded by the Board in June 2010 for further 
development and is now ready for further disposition.  

Although the Veteran has submitted evidence of a medical 
disability and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  The Veteran reports that he retired from working 
in a bank.  See July 2010 Report of VA examination.  Therefore, 
the question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

For the entire period on appeal, audiometric test results 
corresponded to numeric designations no worse than Level I in the 
right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA and 
private treatment records with the claims file.  Neither the 
Veteran nor his representative have identified any outstanding 
evidence that has not been obtained.

The Veteran was provided with VA examinations relating to his 
hearing loss in October 2007 and July 2010.  On appeal, the Board 
remanded this issue for, among other things, a more recent 
examination, which examination was performed in July 2010.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since the July 2010 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Here, the 
examiner discussed the functional effects of the Veteran's 
hearing loss to the extent that the effect on the Veteran's 
occupation is "hearing difficulty" and that he wears hearing 
aids to watch television and movies but not while he does 
carpentry.  Again, he reports that he retired from working in a 
bank.  In Martinak, the Court noted that even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.  No such argument has been presented here.  
Therefore, the Board finds that the July 2010 VA audiological 
examination is adequate and will proceed. 

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Initial Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2010).  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it 
appropriate to consider factors outside the specific rating 
criteria in determining level of occupational and social 
impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, it is not required to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while the Board must review the 
entire record, it does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

The Board will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will focus 
specifically on what the evidence shows, or fails to show, with 
regard to the initial increased rating claim adjudicated in this 
decision.  

In the present case, a March 2008 rating decision granted service 
connection for bilateral hearing loss (noncompensable from 
September 2007).  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal.  This disability 
remains so evaluated.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent based 
on the organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hz).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (defective hearing is rated on the basis of 
a mere mechanical application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2010) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be assigned.  

Additionally, in instances where, because of language 
difficulties, the use of both pure tone averages and speech 
discrimination scores is inappropriate, Table VIa is to be used 
to assign a rating based on pure tone averages.  38 C.F.R. 
§§ 4.85(c), (h) (2010).  In particular, when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz) is 55 decibels (db) or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Also, when the pure tone threshold is 30 db or less at 1000 Hz, 
and 70 db or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2010).  

During the course of this appeal, the Veteran underwent a VA 
examination in October 2007.  VA audiometric testing revealed 
pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
45
35
LEFT
40
50
40
30
30

The average of these thresholds was 42.5 db for his right ear and 
37.5 db for his left ear.  The Maryland CNC speech recognition 
scores were 94 percent in the right ear and 94 percent in the 
left ear.  

The Veteran underwent a second VA examination in July 2010.  VA 
audiometric testing revealed pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
50
40
LEFT
35
50
45
35
40

The average of these thresholds was 46.25 db for his right ear 
and 42.5 db for his left ear.  The Maryland CNC speech 
recognition scores were 94 percent in the right ear and 90 
percent in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the results of the July 
2010 examination, which represent the worse findings of record, a 
numeric designation of I was shown for the Veteran's right ear 
and a numeric designation of II was shown for his left ear.  Such 
numeric designations support a noncompensable rating.  38 C.F.R. 
§ 4.85, Table VII (2010).  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the July 2010 audiological examination.  
However, the examination did not provide findings that the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) was 55 db or more (in either ear) or 
that the pure tone threshold was 30 db or less at 1000 Hz, and 
70 db or more at 2000 Hz (in either ear).  Consequently, a rating 
higher than that currently assigned based on exceptional patterns 
of hearing impairment is not warranted.  

Significantly, at no time during the current appeal has the 
Veteran's hearing impairment corresponded to a numeric 
designation greater than Level I for his right ear and Level II 
for his left ear.  Therefore, the Board concludes that higher 
ratings are not warranted for any period during the current 
appeal.  

Also of record is a January 2008 private hearing consultation.  
C.A. Foss, Au.D., reported that the Veteran had moderate mid and 
high sensorineural hearing loss bilaterally.  He indicated that 
the Veteran's maximum Maryland CNC word recognition score was 92 
percent bilaterally.  He reported that his pure tone average for 
1000, 2000, 3000, and 4000 was 52.50 in the right ear and 45 in 
the left ear.  Although the 500 hertz threshold were not included 
in the average, the Board has still taken this report into full 
consideration and ultimately finds that it does not support the 
award of a compensable evaluation for hearing loss.  Moreover, 
given the relatively short period of time between the findings of 
October 2007 examination and July 2010 examination, which contain 
comparable findings with respect to average decibel loss and 
Maryland CNC scores to that of the private report, the Board 
finds that there is no prejudice to Veteran in not obtaining 
clarification as to the average loss that includes the 500 hertz 
frequency.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 
3, 2010) (finding that the Board erred in not seeking additional 
clarification of the private audiograms when there was a lengthy 
period of time during which the only available evidence consisted 
of the private audiograms, which could potentially have provided 
a staged rating).

The Board has also considered the Veteran's statements that his 
disability deserves a compensable rating.  The Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability according to 
the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's bilateral hearing loss disability-has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination report) directly address the criteria under which 
this disability is evaluated.  



As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (2010) is warranted for any time during 
the current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, a veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
showing that the disability at issue causes marked interference 
with employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the use 
of the regular schedular standards.  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).



In this case, the Board finds that the evidence does not show any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization that would 
take this case outside the norm so as to warrant referral for an 
extraschedular rating during the time periods in question.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current appeal, 
did the Veteran's bilateral hearing loss disability result in 
marked interference with his employment or require 
hospitalization.  

38 C.F.R. § 4.1 (2010) stipulates that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the ratings assigned therein.  

What the evidence does not show is that, at any time during the 
current appeal, did the Veteran's bilateral hearing loss 
disability result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  For these reasons, 
the Board concludes that consideration of 38 C.F.R. § 3.321(b)(1) 
(2010) is not warranted for this disability for any portion of 
the rating period on appeal.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak.  The Court reasoned that, 
"unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the July 2010 VA examiner acknowledged the 
Veteran's complaints that his hearing aids are "big and clunky" 
and that he wears them for television and movies but not when 
doing carpentry.  The examiner also noted that the disability's 
impact on occupational activities was "hearing difficulty."  
Further, the examiner noted that the Veteran is retired.  
Significantly, the Veteran does not claim that his hearing 
disability has at anytime interfered with his employment.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable, 
and the appeal is denied.


ORDER

A compensable rating for bilateral sensorineural hearing loss is 
denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


